                                          Exhibit 1
Case 1:15-cv-01922-DML-WTL Document 65-1 Filed 09/28/19 Page 1 of 10 PageID #: 738



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

       BETH LAVALLEE,

                        Plaintiff,

       v.                                              CASE NO. 1:15-cv-01922-DML-WTL

       MED-1 SOLUTIONS, LLC,

                        Defendant.


             SECOND SUPPLEMENTAL AFFIDAVIT OF ROBERT E. DUFF

            I, Robert E. Duff, for my Affidavit, state as follows:

            1. My name is Robert E. Duff, and I am at least 18 years of age and competent to

               make this affidavit.

            2. I am counsel for Plaintiff in this matter, and have represented her in this

               litigation from December 6, 2015, to the present.

            3. I am the only attorney who has represented the Plaintiff in this lawsuit.

            4. From October 23, 2017, to today, I have spent a total of 118.80 additional

               hours representing Ms. Lavallee in this matter (a total additional attorney fee

               of $46,926.00). A copy of my contemporaneously-recorded timesheet for this

               time period is attached hereto as Exhibit A.

            5. The time reflected on Exhibit A was reasonable and necessary in prosecuting

               Plaintiff’s motion for attorney fees and costs and in defending the Court’s

               judgment on appeal.

            6. Plaintiff incurred an additional $1,562.77 in costs for the period from October

               23, 2017, to the present. Those costs are as follows:
Case 1:15-cv-01922-DML-WTL Document 65-1 Filed 09/28/19 Page 2 of 10 PageID #: 739



                 a. $1,034.04 for printing and filing of Appellee’s brief before the United

                     States Court of Appeals for the Seventh Circuit (Counsel Press Inc.

                     receipt attached as Exhibit B);

                 b. $214.73 in mileage to attend oral argument before the United States

                     Court of Appeals for the Seventh Circuit;

                 c. $314.00 for overnight lodging to attend oral argument before the

                     United States Court of Appeals for the Seventh Circuit (Radisson

                     receipt attached as Exhibit C).

                     7. In my affidavit filed in this matter on November 6, 2017, I stated

              that “(t)his lawsuit may have served a public purpose beyond the recovery of

              statutory damages by Ms. Lavallee” because Defendant presumably ceased

              using a system that was not reasonably calculated to get important information

              to consumers. Dkt. 52-1, p. 9. Following the published opinion by the

              Seventh Circuit, the public benefit is no longer limited to Indiana consumers

              dealing with Med-1 Solutions, LLC. The impact is now nationwide. The

              decision has received nationwide attention, particularly from the debt

              collection industry. See, e.g., https://www.dcmservices.com/news-

              feed/2019/8/13/well-we-now-know-how-not-to-send-a-validation-notice-via-

              email (last visited September 28, 2019);

              https://consumerfsblog.com/2019/08/emails-and-hyperlink-delivery-of-fdcpa-

              disclosures-after-lavallee/ (last visited September 28, 2019);

              https://www.insidearm.com/news/00045327-7th-circuits-lavallee-decision-

              what-does-/ (last visited September 28, 2019). Thus, consumers all over the



                                                2
Case 1:15-cv-01922-DML-WTL Document 65-1 Filed 09/28/19 Page 3 of 10 PageID #: 740



                United States have now benefitted by the publicity received by the decision

                and the limits it places on the delivery of notice to consumers pursuant to the

                Fair Debt Collection Practices Act.


            I, Robert E. Duff, under penalty of perjury, do hereby affirm that the foregoing
     representations are true and correct to the best of my knowledge and belief.

                                                                  s/ Robert E. Duff
                                                                  Robert E. Duff




                                                  3
                                                   Exhibit A
    Case 1:15-cv-01922-DML-WTL Document 65-1 Filed 09/28/19 Page 4 of 10 PageID #: 741
                                       Indiana Consumer Law Group/The
                                            Law Office of Robert E. Duff
                                                  P.O. Box 7251
                                                Fishers, IN 46037
                                             Telephone: 800-817-0461
                                                Fax: 800-817-0461


                                                                                                        September 28, 2019
Beth Lavallee




Client Number: LAVALEEB Beth Lavallee
Matter         403 Lavallee, Beth v. Med-1 Solutions, LLC
N    b
For Services Rendered from 10/23/2017 Through 9/28/2019.


                                                            Fees
          Date         Timekeeper            Description                                        Hours     Amount
          10/27/2017   RED                   Work on fee petition.                               3.70     $1,461.50
          10/28/2017   RED                   Receive and review Appearance of Atty Levi,         0.30       $118.50
                                             Notice of Appeal and Docketing Statement.
          10/28/2017   RED                   Receive e-mail from Atty Levi re: Proposed          0.50       $197.50
                                             Joint Designation for the Record on Appeal;
                                             review Circuit Rule 10, Local Rule 76-1 and
                                             FRAP 4 and 10 and e-mail Atty Levi re: issues
                                             with proposed designation.
          10/30/2017   RED                   Draft Unopposed Motion for Extension of             0.40       $158.00
                                             Time and proposed order thereon and file
                                             same.
          10/30/2017   RED                   Receive and review Parties' Short Record and        0.60       $237.00
                                             instructions for Attorneys and Designation of
                                             Record Information attached, Transmission of
                                             Notice of Appeal and Docket Sheet to Seventh
                                             Circuit, Notice of Withdrawal of Appearance
                                             of Atty Gerber, case opening information from
                                             the Seventh Circuit and Notice to District Court
                                             filed in the District Court.
          10/31/2017   RED                   Receive Order granting extension of time.           0.10        $39.50
          11/3/2017    RED                   Receive Appearance of Atty Hurdle.                  0.10        $39.50
          11/7/2017    RED                   E-mails from/to Atty Hurdle re: proposed joint      0.20        $79.00
                                             designation.
          11/13/2017   RED                   Telephone conference with Atty Levi re:             0.20        $79.00
                                             postponing briefing on attorney fees and
                                             extension of time.


                                                 Continued On Next Page
  Case 1:15-cv-01922-DML-WTL Document 65-1 Filed 09/28/19 Page 5 of 10 PageID #: 742
Client Number:   LAVALEEB                                                                      9/28/2019
Matter Number:   403                                                                           Page: 2

        11/14/2017   RED        Work on fee petition and all attachments and      5.40   $2,133.00
                                file same.
        11/14/2017   RED        Receive and review Rule 33 Order setting          0.20     $79.00
                                telephonic mediation and order establishing
                                briefing schedule.
        11/14/2017   RED        Receive Joint Designation of Record on            0.10     $39.50
                                Appeal.
        11/14/2017   RED        Receive Unopposed Motion for Extension of         0.10     $39.50
                                Time.
        11/14/2017   RED        Draft Circuit Rule 26.1 Disclosure Statement.     0.20     $79.00
        11/15/2017   RED        Receive Order granting extension of time to       0.10     $39.50
                                respond to motion for attorney fees and costs.
        11/20/2017   RED        Receive Attys Levi and Hurdle Rule 26.1           0.10     $39.50
                                Disclosure Statement.
        12/3/2017    RED        Prepare for Seventh Circuit settlement            0.70    $276.50
                                conference.
        12/4/2017    RED        Telephone conferences with Attys Hurdle and       0.30    $118.50
                                Levi re: preparation for settlement conference.
        12/4/2017    RED        Prepare for and attend telephonically the         1.00    $395.00
                                Seventh Circuit Settlement Conference with
                                Jillisa Brittan.
        12/4/2017    RED        Receive and review Defendant's Response in        0.50    $197.50
                                Opposition to Plaintiff's Motion for Award of
                                Attorney's Fees; legal research re: CM/ECF
                                filing not considered administrative task.
        12/4/2017    RED        Receive updated Rule 33 Briefing Schedule.        0.10     $39.50
        12/11/2017   RED        Telephone conference with Atty Levi re:           0.40    $158.00
                                extension of time to file reply in support of
                                motion for attorney fees; e-mail from Atty Levi
                                re: same; draft and file Unopposed Motion for
                                Extension of Time and proposed order thereon.
        12/16/2017   RED        Receive Order Granting Motion for Extension       0.10     $39.50
                                of Time.
        12/23/2017   RED        Work on Plaintiff's reply brief.                  3.80   $1,501.00
        12/24/2017   RED        Work on Plaintiff's reply brief.                  1.60    $632.00
        12/26/2017   RED        E-mail to Atty Levi re: objection to brief        0.40    $158.00
                                extension of time; draft Motion for Extension
                                of Time to File Reply Brief and proposed order
                                thereon and file same.




                                    Continued On Next Page
  Case 1:15-cv-01922-DML-WTL Document 65-1 Filed 09/28/19 Page 6 of 10 PageID #: 743
Client Number:     LAVALEEB                                                                    9/28/2019
Matter Number:     403                                                                         Page: 3

        12/27/2017    RED       Travel to Lawrence Township Small Claims          4.60   $1,817.00
                                Court and review numerous files where Med-1
                                Solutions filed lawsuits against consumers and
                                Francis Niper filed an "Affidavit and Motion
                                for Attorney Fees" that sought attorney fees at
                                $375/hr. and relied upon the United States
                                Consumer Law Attorney Fee Survey Report.
        12/27/2017    RED       E-mail from Atty Levi re: no objection to         0.10     $39.50
                                motion for extension of time.
        12/29/2017    RED       Work on and file reply brief in support of        4.40   $1,738.00
                                Motion for Award of Attorney Fees.
        1/23/2018     RED       E-mails from/to Atty Melendez re: consent to      0.60    $237.00
                                ACA International filing amicus brief; review
                                F.R.A.P. 29 and online research re:
                                relationship between ACA International and
                                Med-1 Solutions, LLC.
        1/25/2018     RED       Receive and briefly review Appellant's Brief;     0.30    $118.50
                                receive and review Brief Deficiency Letter to
                                Med-1 Solutions, LLC.
        1/25/2018     RED       E-mails from/to and telephone conference with     0.40    $158.00
                                Gary Chyi of Counsel Press re: hiring Counsel
                                Press to produce and file Appellee's Brief.
        1/25/2018     RED       File Circuit Rule 26.1 Disclosure Statement.      0.20     $79.00
        1/26/2018     RED       Begin reading Appellant's Brief.                  0.50    $197.50
        1/27/2018     RED       Read and study Appellant's Brief while making     2.10    $829.50
                                notes re: strategy.
        1/27/2018     RED       E-mail to Gary Chyi of Counsel Press re:          0.10     $39.50
                                Circuit Rule 26.1 Disclosure Statement.
        1/29/2018     RED       Work on strategy for Appellee's Brief.            0.50    $197.50
        1/31/2018     RED       E-mails from/to Counsel Press re: Seventh         0.10     $39.50
                                Circuit login information.
        2/1/2018      RED       Receive and review ACA International's            1.30    $513.50
                                Motion for Leave to File Amicus Brief and
                                attached Amicus Brief; brief interenet research
                                re: scientific studies on e-mail.
        2/5/2018      RED       Receive Order from the Court re: ACA              0.20     $79.00
                                International's oversize amicus brief; receive
                                revised amicus brief.
        2/5/2018      RED       Work on internet research re: reliability of      0.70    $276.50
                                e-mail, spam folders, phishing and virus
                                dangers.
        2/24/2018     RED       Work on Appellee's Brief.                         6.50   $2,567.50
        3/5/2018      RED       E-mails from/to Atty Levi re: revising briefing   0.40    $158.00
                                dates; e-mails to/from Ms. Brittan re: same;
                                receive order revising brief due dates.

                                    Continued On Next Page
  Case 1:15-cv-01922-DML-WTL Document 65-1 Filed 09/28/19 Page 7 of 10 PageID #: 744
Client Number:     LAVALEEB                                                                     9/28/2019
Matter Number:     403                                                                          Page: 4

        4/11/2018     RED       Work on Appellee's Brief.                          1.20    $474.00
        4/12/2018     RED       Work on Appellee's Brief.                          5.20   $2,054.00
        4/13/2018     RED       Receive Order on Motion for Attorney Fees          0.10     $39.50
                                and Costs (effectively staying).
        4/14/2018     RED       Work on Appellee's Brief.                          6.40   $2,528.00
        4/15/2018     RED       Work on Appellee's Brief.                          8.60   $3,397.00
        4/16/2018     RED       Work on Appellee's Brief.                          3.20   $1,264.00
        4/17/2018     RED       Work on Appellee's Brief.                          8.50   $3,357.50
        4/18/2018     RED       Work on Appellee's Brief.                          7.20   $2,844.00
        4/19/2018     RED       Work on Appellee's Brief.                          2.50    $987.50
        4/26/2018     RED       Receive and study Amicus Curiae Brief of the       1.00    $395.00
                                Consumer Financial Protection Bureau.
        4/27/2018     RED       Receive unrestricted brief of Amicus Curiae        0.10     $39.50
                                CFPB.
        5/1/2018      RED       Receive and review Notice of Oral Argument         0.40    $158.00
                                and Special Notice to Counsel Who Will
                                Present Oral Argument.
        5/3/2018      RED       Begin preparing for oral argument before the       0.70    $276.50
                                Seventh Circuit.
        5/9/2018      RED       Telephone conference with Atty Wagman re:          0.30    $118.50
                                sharing oral argument time; e-mail to/from Atty
                                Wagman re: same.
        5/10/2018     RED       Receive and review Appellant's Reply Brief.        0.80    $316.00
        5/10/2018     RED       Receive and review Motion to Withdraw              0.10     $39.50
                                Appearance of Sarah A. Hurdle.
        5/10/2018     RED       Receive Order granting motion to withdraw          0.10     $39.50
                                appearance.
        5/11/2018     RED       Receive Motion of Amicus Curiae Bureau of          0.10     $39.50
                                Consumer Financial Protection to Participate in
                                Oral Argument.
        5/11/2018     RED       Receive Order granting CFPB's motion to            0.10     $39.50
                                appear at oral argument.
        5/14/2018     RED       Receive approved copy of Appellant's Reply         0.10     $39.50
                                Brief.
        5/23/2018     RED       Receive and review notifications from Attys        0.40    $158.00
                                Levi and Wagman about presenting oral
                                argument; e-mails from/to the Clerk's Office re:
                                same; draft notification of presentation of oral
                                argument.
        5/27/2018     RED       Prepare for oral argument.                         1.70    $671.50
        5/28/2018     RED       Prepare for oral argument.                         3.60   $1,422.00

                                    Continued On Next Page
  Case 1:15-cv-01922-DML-WTL Document 65-1 Filed 09/28/19 Page 8 of 10 PageID #: 745
Client Number:     LAVALEEB                                                                                    9/28/2019
Matter Number:     403                                                                                         Page: 5

        5/29/2018     RED                   Travel to Chicago for oral argument.                 3.80    $1,501.00
        5/30/2018     RED                   Prepare for and attend oral argument and travel     13.30    $5,253.50
                                            back to office.
        8/8/2019      RED                   Receive and review Seventh Circuit Opinion.          0.70     $276.50
        8/8/2019      RED                   Telephone conference with Ms. Lavallee re:           0.30     $118.50



        8/9/2019      RED                   Research rules for recovery of costs in the          0.60     $237.00
                                            Seventh Circuit; e-mails to/from Counsel Press
                                            (brief printer) re: same.
        8/29/2019     RED                   Receive Mandate from the Court of Appeals.           0.10      $39.50
        9/1/2019      RED                   Receive District Court's acknowledgment of           0.10      $39.50
                                            Seventh Circuit Mandate.
        9/2/2019      RED                   Telephone conference with Ms. Lavallee re:           0.20      $79.00
                                                                          ; e-mails
                                            from/to Atty Moline re: same.
        9/27/2019     RED                   Work on Request to Reopen Motion for Award           3.10    $1,224.50
                                            of Attorney Fee and Costs and Supplement
                                            Thereto and Second Supplemental Affidavit of
                                            Robert E. Duff.

                                                                        Billable Hours / Fees: 118.80   $46,926.00




                                              Timekeeper Summary
                      Timekeeper RED worked 118.80 hours at $395.00 per hour, totaling $46,926.00.
                                                               Exhibit B
          Case 1:15-cv-01922-DML-WTL Document 65-1 Filed 09/28/19 Page 9 of 10 PageID #: 746

                                                               Invoice
                                                                                                    Invoice Number: 0009088838
Counsel Press Inc.
                                                                                                                 Date: 04/24/2018
PO Box 65019
Baltimore, Maryland 21264-5019                                                                           Fed. Tax ID:       XX-XXXXXXX
Phone: (800) 427-7325                                                                                          Terms:       ON RECEIPT
Sold To

            Indiana Consumer Law Group
            P.O. Box 7251
            Fishers, IN 46037 USA



            Attention: Robert E. Duff, Esq.                               File No.: 620314
                                                                            Court: USCOA - 7TH
                                                                       Case Name: Beth Lavalle v. Med-1 Solutions, LLC
                                                                                                                                         Amount    .
                        APPELLEE'S BRIEF
                 1.00 Preparation of Brief                                                     @               $473.00                   $473.00
                 3.00 Page(s) Table of Contents/Citations                                      @                $90.00                   $270.00
                 1.00 Electronic File Preparation                                              @                $69.00                    $69.00
                 1.00 Electronic Filing                                                        @                $48.00                    $48.00
                 1.00 Filing of Documents                                                      @                $90.00                    $90.00
                 1.00 Federal Express                                                          @                $75.52                    $75.52
                 1.00 Postage                                                                  @                 $8.52                     $8.52




                                                                                                  Subtotal                           $1,034.04
                   This Invoice is Due Upon Receipt. Please Show Invoice
 19-GC                                                                                           Sales Tax                               $0.00
                   Number on Check When Submitting Payment.
                                                                                                                                        $ 0.00
                                                                                          Payment/Credit                               $479.00
            Page 1 of 1                                                                     Balance                                      $555.04
                                NEW YORK, NY - WASHINGTON, DC - PHILADELPHIA, PA - LOS ANGELES, CA - CHICAGO, IL
                           BUFFALO, NY - RICHMOND, VA - BOSTON,MA - ISELIN, NJ - SYRACUSE, NY - ROCHESTER, NY - DELHI, NY
        Case 1:15-cv-01922-DML-WTL Document 65-1 Filed 09/28/19 Page 10 of 10 PageID #: 747
                                                                                                                              Exhibit C
     Robert Duff                                                                                         Room No.             : 0717
     Noblesville IN 46060                                                                                Arrival              : 05-29-18
     United States                                                                                       Departure            : 05-30-18
                                                                                                         Page No.             : 1 of 1
                                                                                                         Folio No.            : 307615
     INFORMATION INVOICE                                                                                 Conf. No.            : 42563728
     Membership No. :                                                                                    Cashier No.          : 7134
     A/R Number     :
     Group Code     :
     Company Name   :                                                                                                              05-30-18      03:22:19 PM EST

Date             Text                                                                                                             Charges                 Credits

05-29-18        Package Rate                                                                                                          260.00
05-29-18        State Tax 12.9%                                                                                                         21.80
05-29-18        City Tax 4.5%                                                                                                            7.60
05-29-18        Urban Fee                                                                                                               25.00
05-30-18        American Express                                                                                                                               314.40
                 XXXXXXXXXXXX1001 XX/XX


                                                                                     Total                                            314.40                   314.40

                                                                                     Balance                                                            0.00




                Radisson Rewards: Members enjoy Member Only Rates, have access to exclusive benefits,
                     and earn towards free nights across Radisson Hotel Group™ portfolio of hotels.
                        Enroll and learn more at the front desk or at radissonhotels.com/rewards.

                                                               Thank You For Staying With Us



 I agree that my liability for this bill is not waived and agree to be held personally responsible in the event that the indicated person, company or
 association fails to pay for any portion or the full amount of these charges.


 Guest Signature______________________________




                                                           Radisson Blu Aqua Hotel, Chicago
                                                                 221 N. Columbus Drive
                                                                   Chicago, IL 60601
                                                     Telephone: (312) 565-5258 Fax: (312) 565-0258
                                                            Email: RHI_CHII@radisson.com
